PER CURIAM.
This suit was brought by 176 specialized motor carriers and the trade association to which they belong to set aside an order of the Railroad Commission issued in December 1962, prescribing rail carload rates on wrought iron or steel pipe. The suit was brought by authority of Tex.Rev.Civ.Stat. Arts. 6453 and 6454.
Twenty railroads and appellant, Lone Star Steel Company, a shipper, intervened on the side of the Commission.
A temporary injunction was issued in February, 1963, restraining the Commission from enforcing the rates under the order. This judgment was appealed to this Court where the injunction was dissolved. Railroad Commission of Texas v. Oil Field Haulers Association, Inc., 369 S.W.2d 931 (1963). The Supreme Court, on appeal, reversed this Court and reinstated the temporary injunction, Oil Field Haulers Association v. Railroad Commission of Texas, 381 S.W.2d 183 (Tex.1964).
On September 9, 1964, the District Court ordered the cause placed on the jury docket. On November 18, 1964, the trial court set the case for hearing for January 25, 1965. For a number of reasons not pertinent here, the case was continued from time to time. Finally, the case was set for jury trial on June 10, 1968. On June 6, 1968, request was made to the court for withdrawal of the request for a jury trial set for June 10, 1968. On the same date appellees filed a motion to remand the subject matter of this cause to the Railroad Commission of Texas.
The motion to remand was heard by the trial court on June 13, 1968. Subsequently, on June 21, 1968 the court entered a judgment dissolving the injunction restraining enforcement of the rates, declared void ah initio the freight order of the Commission, and remanded the case to the Commission for further consideration. The judgment further recited that the trial court took judicial notice of the numerous changes in economic conditions taking place in this State within the past six years, including rising prices and costs in labor and material, “all of which necessarily mean that economic and industrial conditions six years ago are not comparable to such conditions today.”
The appellant Lone Star perfected its appeal to this Court and the Attorney General appealed on behalf of the Railroad Commission. However, the Attorney General failed to file briefs in this Court and made no further appearance on behalf of the Commission. See Art. 4395, Vernon’s Ann.Civ.St.
All appellees pray for an affirmance.
We reverse the judgment of the trial court and remand this cause for trial.
Appellant Lone Star is before us on five points of error,1 the gist of these being the *876error of the court in annulling the rate order of the Commission in the absence of any showing and without any finding that the rate order was unjust and unreasonable. There is no appeal from that portion of the judgment dissolving the temporary injunction.
We sustain appellants’ points.
Under Articles 6453 and 6454 the legislature intended to confer upon the courts power to “try and determine” the question of the reasonableness of rates “as in other civil causes” as such rates affect the rights of shippers and the carriers. Railroad Commission of Texas v. Weld & Neville, 95 Tex. 278, 66 S.W. 1095 (1902).
The rates fixed by the Railroad Commission are binding and conclusive upon all parties until set aside by a proceeding in district court as provided in Articles 6453 and 6454. Producers’ Refining Company v. Missouri, K. & T. R. Co., 13 S.W. 2d 679 (Tex.Com.App.1929); Texas & New Orleans Railroad Co. v. Railroad Commission, 155 Tex. 323, 286 S.W.2d 112 (Tex.1955). It was. further held in these cases that the Railroad Commission cannot pass a judicial-type judgment upon its own legislative order.
In remanding the case to the trial court with instructions to reinstate the temporary injunction involved here, the Supreme Court stated:
“We therefore hold that Haulers are parties ‘at interest’ within the meaning of art. 6453 authorizing appeals from orders of the Commission prescribing and adopting rail freight rates, and that they may enjoin enforcement of prescribed rates if they can discharge the burden placed on them by art. 6454 of showing that the rates a/re unjust and unreasonable to them in that there is a reasonable likelihood that their businesses and their services, for which there is a public necessity, will be destroyed or substantially curtailed.” (Emphasis added.)
Thus a rate order of the Commission becomes effective on the date prescribed in the order and the statutes permit the enforcement of the rates until a judgment has been rendered by the court declaring them to be unjust and unreasonable, Railroad Commission v. Weld & Neville, supra.
In a suit to set aside a rate order of the Commission, the sole function of the court is to determine whether the order is unjust and unreasonable as to the complaining party, Texas & N. O. R. Co. v. Railroad Commission, supra. The order must stand or fall on conditions as they existed at the time the Commission acted and the court has no power to consider changed conditions. Lone Star Gas Company v. State, 137 Tex. 279, 153 S.W.2d 681 (1941).
We reverse the judgment of the trial court and remand this cause for trial in accordance with this opinion.
Reversed and remanded.
ON MOTIONS FOR REHEARING

. First Point of Error: The trial court erred in annulling the rate order of the Commission in the absence of any showing, and any finding, that the rate order was unjust and unreasonable to plaintiffs; Second Point of Error: The trial court erred in not requiring the plaintiffs to “discharge the burden placed on them by Art. 6454 of showing that the rates are unjust and unreasonable to them in that there is a reasonable likelihood that their businesses and their services, *876for which there is a public necessity, will be destroyed or substantially curtailed,” as ordered by the Supreme Court in the former appeal; Third Point of Error: The trial court erred in finding, without evidence to support it, that there had been changes in economic conditions since the promulgation of the rate order under attack ; Fourth Point of Error : The trial court erred in concluding that a change of economic conditions, occurring since the promulgation of the rate order of the Commission here involved, justifies the Court setting aside, as void ab initio, such rate order, “in the interests of justice;” Fifth Point of Error: The trial court erred in setting aside the order of the Commission here involved because such relief was not sought by the plaintiffs in their Motion upon which the trial court acted. Hence, the judgment does not conform to the pleadings as required by Rule 301.